UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT



                           No. 99-31335



                  SCOTTSDALE INSURANCE COMPANY,

                                          Plaintiff-Appellant,
                                v.

                GULF SEA TEMPORARIES, INC., ET AL;

                                          Defendants,

       GULF SEA TEMPORARIES, INC.; WILLIAM H. DUSO; JANICE
         GUTHRIE; GLEN GUTHRIE; GLENDA GUTHRIE DEAL; JILL
  GUTHRIE; JAMES GUTHRIE; GLENDA JEAN GUTHRIE; GINGER GUTHRIE,

                                          Defendants-Appellees.




           Appeal From the United States District Court
               For the Eastern District of Louisiana
                            98-CV-1364-R

                        September 27, 2000

Before WOOD*, DAVIS and BARKSDALE, Circuit Judges.

PER CURIAM:**

     The judgment of the district court is affirmed essentially for


     *
      Circuit Judge of the Seventh Circuit, sitting by designation.
     **
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 1
the reasons assigned by the district court in its Order and Reasons

of March 9, 1999.

     AFFIRMED.




                                 2